Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, 12-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weis (US Patent 10,496,802) in view of Wu (US Patent 10,146,560), Ganick (US Patent 10,291,321), Stack Overflow (NPL “How do I create a transparent Activity on Android?” answered 4/28/2017, available at https://stackoverflow.com/questions/2176922/how-do-i-create-a-transparent-activity-on-android), and Android Developer Guide (NPL API level 28, released 8/26/2018, available at https://developer.android.com/guide, dates verified using https://archive.org/web/).

	Regarding Claim 1, Weis (US Patent 10,496,802) discloses a method (methods 200, Fig. 2, and 300, Fig. 3) of capturing media (taking an image, Column 2 lines 45-48) using a camera (camera associated with device 110, Column 2 lines 45-46) in a computing device (device 110 is a mobile device such as a phone, laptop, tablet, wearable device, Column 4 lines 53-55, Fig. 1; Column 5 lines 50-55), comprising:
	generating an Activity (auditor 112, Fig. 1, Fig. 2; the method 200 is implemented as ,
such that the user interface elements are generated transparent on the screen (transparent and obscured from the user, Column 6 lines 30-35; to ensure that the user is unaware of the image captured by the camera, Column 9 lines 5-15; Claim 1; Claim 11);
	receiving a first trigger event (identify a login event; attempt to use application 111; login identified by authentication service, Fig. 2, Column 5 lines 60-65);
	capturing one or more images or a video segment (the auditor activates a camera to capture an image of a user operating the device, Fig. 2, Column 6 lines 30-35), in response to the first trigger event (in response to the login event, Fig. 2, Column 6 lines 30-35).
Weis does not explicitly disclose, but Wu (US Patent 10,146,560) teaches such that user interface elements of a background Activity (current page—e.g., second SA Step 11, displayed under the transparent overlay window, Step 12, Column 11 lines 16-60) are visible to a user of the computing device (page displayed under the transparent overlay window, Column 11 lines 16-60), presenting the background Activity as a foreground Activity (current page—e.g., second SA, displayed under the transparent overlay window, Step 12, Column 11 lines 16-60), while the generated Activity is the foreground Activity (input captured by AP 721 through the overlay, Column 11 lines 16-60);
a first trigger event (the user taking a first input, Step 11, Column 11 lines 16-60), comprising the user input (the user taking a first input, Step 11, Column 11 lines 16-60) directed to the background Activity (to fulfill a service request on a second SA, Step 11, Column 11 lines 16-60).
Weis does not explicitly disclose, but Ganick (US Patent 10,291,321) teaches wherein the preview surface is in dimension small enough to be invisible to human eye (the mobile device creates a surface that is a single pixel in size, and then passes this surface as the camera preview; the mobile device user cannot see the individual pixels surface, Column 44 line 54 – Column 45 line 21).
Weis does not explicitly disclose, but Stack Overflow teaches modifying styles (Add the following style, First answer) in the layout file (in your res/ values/ styles.xml file, First Answer), such that the user interface elements (e.g., window, background, overlay, First Answer) are generated transparent on the screen (transparent activity, First Answer).
Android Developers’ Guide teaches wherein the Activity (camera app, Section title “Building a camera app;” activity, Camera API Section “Placing a preview in a layout”) comprises one or more user interface elements (user interface controls, Camera API Section “Building a camera app”), and wherein the Activity further comprises a layout file (Preview Layout, Camera API Section “Building a camera app”; the layout of an activity, Camera API Section “Placing preview in a layout”) and the layout file generates a display of the user interface elements (view layout incorporates the preview and the user interface controls, Camera API Section “Building a camera app”) on a screen (e.g., display, Camera API Section “Creating a preview class”) of the computing device (e.g., device);
	requesting access to the camera (application must request permission to use a device camera, Camera API Section “Manifest declarations;” request access for the camera, Camera API Section “Building a camera app”) of the computing device (e.g., device) and a preview image feed (live images from the camera, Camera API Section “Building a camera app”) from the camera (e.g., device), wherein the preview image feed comprises preview images from the camera (Preview Class previews the live images from the camera, Camera API Section “Building a camera app”);
	generating a preview class (Create a Preview Class, Camera API Section “Building a camera app”) comprising the preview images from the camera (This class previews the live images from the camera, Camera API Section “Building a camera app”);
	generating a preview surface (private val mHolder: SurfaceHolder, setPreviewDisplay (mHolder), setPreviewDisplay (holder), code in Section “Creating a preview class”) in dimension (e.g., rectangle or square, from width and height variables: w: Int, h: Int, code from Camera API Section “Creating a preview class”);
	outputting the preview images (startPreview(), code in Section “Creating a preview class”) to the preview surface (the SurfaceHolder variable/object/type, code in Section “Creating a preview class”);
	incorporating the preview surface in the layout file (Placing preview in a layout, Section title “Placing preview in a layout”), wherein the preview surface (the SurfaceHolder variable/object/type, code in Section “Creating a preview class”) generates the preview images from the camera (display the live image data coming from a camera, Camera API Section “Creating a preview class”) on the screen (e.g., display, Camera API Section “Creating a preview class”);
generating a camera object (getting an instance of the Camera object, Camera API Section “Using camera features”); 
wherein the capturing is based on parameters of the camera object (camera features, Section title “Camera features”), capturing one or more images or a video segment (start image or video capture, Camera API Section “Building a camera app”), in response to the first trigger event (in response to user actions, Camera API Section “Building a camera app”).
It would have been obvious to one of ordinary skill in the art before the application was filed to capture user inputs in Weis and record and interpret them, while feeding them to an application on the screen, because Wu teaches that intercepting a user input intended for a displayed GUI, Column 1 lines 55-60, could be used to interpret user input, Column 2 lines 55-60, which would be useful when a nefarious visitor lingers for an extended period of time on an enterprise application, (Column 1 lines 30-40). 
It would have been obvious to one of ordinary skill in the art before the application was filed to generate the auditor app of Weis with a single-pixel preview window because the auditor is designed to operate obscured from and transparent to the user on the user’s mobile device, and Ganick teaches that some mobile device APIs require a preview window to be displayed while the mobile device’s camera is active (Ganick Column 44 lines 54-end), therefore, generating a preview window 1 pixel in size effectively tricks the API while obscuring the preview window from the user (Ganick Column 45 lines 1-21), enabling the auditor app of Weis to be obscured from and transparent to the user. 
It would have been obvious to one of ordinary skill in the art before the application was filed to generate the auditor app of Weis with a transparent activity because the auditor is designed to operate obscured from and transparent to the user on the user’s mobile device, and Stackoverflow teaches how to generate a transparent activity on an Android device, enabling the auditor app of Weis to be obscured from and transparent to the user on an Android device, one of the more popular mobile device operating systems.
It would have been obvious to one of ordinary skill in the art before the application was filed to generate the auditor app of Weis using the Android Developer’s Guide because the auditor is designed to operate on the user’s mobile device, and Android is one of the more popular mobile device operating systems, as of October 2017, making it a target for app development (see “The most popular operating systems for smartphones and PCs,” MYBROADBAND, 12 October 2017, available at https://mybroadband.co.za/news/software/232485-the-most-popular-operating-systems-for-smartphones-and-pcs.html). 

	Regarding Claim 2, Weis (US Patent 10,496,802) discloses the method of claim 1, further comprising:
	terminating the Activity after the image and/or the video segment are captured or moving the Activity to background (step 240 – no longer capturing images, Fig. 2; process ends after data is transmitted, Fig. 2).

	Regarding Claim 3, Weis (US Patent 10,496,802) discloses the method of Claim 1.
	Android Developer Guide teaches configuring the camera object settings (camera features are activated and controlled using a Camera.Parameters object, Camera API Section “Using camera features”), including one or more of an identifier of the camera, image and/or video quality (jpeg quality, Camera API Section “Camera features”), and a storage location for captured image and/or video (e.g., Environment. getExternalStoragePublicDirectory (Environment. DIRECTORY_PICTURES), Camera API Section “Saving media files”).
It would have been obvious to one of ordinary skill in the art before the application was filed to generate the auditor app of Weis using the Android Developer’s Guide because the auditor is designed to operate on the user’s mobile device, and Android is one of the more popular mobile device operating systems, as of October 2017, making it a target for app development (see “The most popular operating systems for smartphones and PCs,” MYBROADBAND, 12 October 2017, available at https://mybroadband.co.za/news/software/232485-the-most-popular-operating-systems-for-smartphones-and-pcs.html). 

	Regarding Claim 5, Weis (US Patent 10,496,802) discloses the method of Claim 1.
Android Developer Guide teaches wherein the layout file is in XML format (xml, Camera API Section “Placing preview in a layout”).
It would have been obvious to one of ordinary skill in the art before the application was filed to generate the auditor app of Weis using the Android Developer’s Guide because the auditor is designed to operate on the user’s mobile device, and Android is one of the more popular mobile device operating systems, as of October 2017, making it a target for app development (see “The most popular operating systems for smartphones and PCs,” MYBROADBAND, 12 October 2017, available at https://mybroadband.co.za/news/software/232485-the-most-popular-operating-systems-for-smartphones-and-pcs.html). 

	Regarding Claim 6, Weis (US Patent 10,496,802) discloses the method of Claim 1.
Android Developer Guide teaches wherein the preview surface comprises a square, a rectangle or circle (e.g., rectangle or square, w: Int, h: Int, code from Camera API Section “Creating a preview class”).
It would have been obvious to one of ordinary skill in the art before the application was filed to generate the auditor app of Weis using the Android Developer’s Guide because the auditor is designed to operate on the user’s mobile device, and Android is one of the more popular mobile device operating systems, as of October 2017, making it a target for app development (see “The most popular operating systems for smartphones and PCs,” MYBROADBAND, 12 October 2017, available at https://mybroadband.co.za/news/software/232485-the-most-popular-operating-systems-for-smartphones-and-pcs.html). 

	Regarding Claim 7, Weis (US Patent 10,496,802) discloses the method of Claim 1.
Android Developer Guide teaches wherein the camera object is generated using Camera API (Camera API, Document title) and the preview class comprises a SurfaceView object (SurfaceView class, Camera API Section “Creating a preview class”) and implements SurfaceHolder.Callback (this class implements SurfaceHolder.Callback, Camera API Section “Creating a preview class”).
It would have been obvious to one of ordinary skill in the art before the application was filed to generate the auditor app of Weis using the Android Developer’s Guide because the auditor is designed to operate on the user’s mobile device, and Android is one of the more popular mobile device operating systems, as of October 2017, making it a target for app development (see “The most popular operating systems for smartphones and PCs,” MYBROADBAND, 12 October 2017, available at https://mybroadband.co.za/news/software/232485-the-most-popular-operating-systems-for-smartphones-and-pcs.html). 

	Regarding Claim 8, Weis (US Patent 10,496,802) discloses the method of Claim 1.
Android Developer Guide teaches wherein capturing video comprises generating a MediaRecorder object (video capture using the MediaRecorder class, Camera API Section “Capturing Videos”).
It would have been obvious to one of ordinary skill in the art before the application was filed to generate the auditor app of Weis using the Android Developer’s Guide because the auditor is designed to operate on the user’s mobile device, and Android is one of the more popular mobile device operating systems, as of October 2017, making it a target for app development (see “The most popular operating systems for smartphones and PCs,” MYBROADBAND, 12 October 2017, available at https://mybroadband.co.za/news/software/232485-the-most-popular-operating-systems-for-smartphones-and-pcs.html). 

	Regarding Claim 10, Weis (US Patent 10,496,802) discloses the method of Claim 1, wherein generating the Activity is in response to one or more of:
	occurrence of one or more predetermined conditions, detection of one or more predetermined background Activity, receiving a trigger from a broadcast receiver, detection of a predetermined application among running applications on the computing device, receiving a user interaction with a user interface of the computing device, and receiving a signal from a timer or alarm application (activate camera to capture an image after login event, Fig. 2).

	Regarding Claim 12, Weis (US Patent 10,496,802) discloses the method of Claim 1.
Android Developer Guide teaches wherein the camera object is generated using Camera API (Camera API, Document title) and the preview class comprises a SurfaceView object (SurfaceView class, Camera API Section “Creating a preview class”).
It would have been obvious to one of ordinary skill in the art before the application was filed to generate the auditor app of Weis using the Android Developer’s Guide because the auditor is designed to operate on the user’s mobile device, and Android is one of the more popular mobile device operating systems, as of October 2017, making it a target for app development (see “The most popular operating systems for smartphones and PCs,” MYBROADBAND, 12 October 2017, available at https://mybroadband.co.za/news/software/232485-the-most-popular-operating-systems-for-smartphones-and-pcs.html). 

	Regarding Claim 13, Weis (US Patent 10,496,802) discloses the method of Claim 1.
Android Developer Guide teaches wherein the camera object is generated using Camera2 API (Camera2 package, android.hardware.camera2 reference), the preview class comprises a TextureSurface object (target surface obtained from SurfaceTexture, android.hardware.camera2 reference), and the preview surface comprises a UI element (application-driven processing of camera data in RenderScript, OpenGL ES, android.hardware.camera2 reference; note that RenderScript and OpenGL ES are graphics processing API/languages, so they are interpreted as UI elements).
It would have been obvious to one of ordinary skill in the art before the application was filed to generate the auditor app of Weis using the Android Developer’s Guide because the auditor is designed to operate on the user’s mobile device, and Android is one of the more popular mobile device operating systems, as of October 2017, making it a target for app development (see “The most popular operating systems for smartphones and PCs,” MYBROADBAND, 12 October 2017, available at https://mybroadband.co.za/news/software/232485-the-most-popular-operating-systems-for-smartphones-and-pcs.html). 

	Regarding Claim 15, Weis (US Patent 10,496,802) discloses A non-transitory computer storage that stores executable program instructions that, when executed by one or more computing devices, configure the one or more computing devices to perform operations (software module instructions on a non-transitory computer-readable medium, Column 5 lines 35-45). The remainder of Claim 15 is rejected on the grounds provided in Claim 1.

	Regarding Claim 16, Claim 16 is rejected on the grounds provided in Claim 1.
	Regarding Claim 17, Claim 17 is rejected on the grounds provided in Claim 7.
	Regarding Claim 18, Claim 18 is rejected on the grounds provided in Claim 8.
	Regarding Claim 20, Claim 20 is rejected on the grounds provided in Claim 13.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weis (US Patent 10,496,802) in view of Wu (US Patent 10,146,560), Ganick (US Patent 10,291,321), Stack Overflow, Android Developer Guide, and Schiller (US Patent 10,650,134).
	Regarding Claim 4, Weis (US Patent 10,496,802) discloses the method of Claim 1.
Weis does not explicitly disclose, but Schiller (US Patent 10,650,134) teaches wherein the screen comprises a touch screen (touch pattern recognition, Column 6 lines 1-5) and wherein the first trigger event comprises receiving an input (obtain user credential for authentication – normal password, Steps 210 and 220, Fig. 2) comprising a user touching the touch screen (touch pattern recognition, Column 6 lines 1-5).
It would have been obvious to one of ordinary skill in the art before the application was filed to trigger the auditor app of Weis based on a touch input because the auditor is designed to operate on a user’s mobile device and many mobile devices were, before the time of invention, and still are, using touchscreens to receive login attempts. 


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weis (US Patent 10,496,802) in view of Wu (US Patent 10,146,560), Ganick (US Patent 10,291,321), Stack Overflow, Android Developer Guide, and Li (CN 108259823).
	Regarding Claim 9, Weis (US Patent 10,496,802) discloses the method of Claim 8.
Weis does not explicitly disclose, but Li (CN 108259823) teaches further comprising using services to continue recording video in the background (send the video stream collected by the camera device to the background in real time [0026]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the auditor app of Weis to continue to capture images in the background because Li teaches that it enables monitoring the user’s environment in real time to react to possible security risks [0026], which would enable Weis to continue to audit the usage of sensitive mobile app 111.

	Regarding Claim 19, Claim 19 is rejected on the grounds provided in Claim 9.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Weis (US Patent 10,496,802) in view of Wu (US Patent 10,146,560), Ganick (US Patent 10,291,321), Stack Overflow, Android Developer Guide, and Chakra (US PG Publication 2020/0162895).

	Regarding Claim 11, Weis (US Patent 10,496,802) discloses the method of Claim 10.
Weis does not explicitly disclose, but Chakra (US PG Publication 2020/0162895) teaches wherein detection of a predetermined application comprises polling one or more of background logs, PackageManager, UsageStatsManager and ActivityManager (a polling rate at which process logs are searched for such types of processes [0032]).
It would have been obvious to one of ordinary skill in the art before the application was filed to trigger the auditor app of Weis based on poll logs to determine what activities the user is engaging in because Chakra teaches that process logs can be used to determine what the user is doing at any time, and whether the device should be locked out [0032], securing the device against unauthorized use.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Weis (US Patent 10,496,802) in view of Wu (US Patent 10,146,560), Ganick (US Patent 10,291,321), Stack Overflow, Android Developer Guide, and Wang (US PG Publication 2012/0281080).
	Regarding Claim 14, Weis (US Patent 10,496,802) discloses the method of Claim 1, further comprising capturing one or more data of the computing device (current geographical location of the device 110, the calendar date, the time of day, the user identifier, the enterprise app identifier, and the like, Column 2 line 60-end) and storing the data with an indicator comprising association with the captured images and/or video segment (the image of the user, Column 2 line 60-end).
Weis does not explicitly disclose, but Wang (US PG Publication 2012/0281080) teaches wherein the data is screen shots of the screen (snapshot of touch screen terminal, Fig. 1 step S11).
It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the auditor app of Weis with the screenshotting of Wang because Wang teaches that it enables user behavior tracing under a condition that the user operating behavior is not disturbed and the user is in a natural operating state ([0025]), which would enable Weis to track an unauthorized user in a manner obscured from and transparent to the user. 

Response to Arguments
Applicant’s arguments with respect to claim(s) filed 7/29/2021 have been considered but are moot in view of the new rejection based on Wu (US Patent 10,146,560).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190179482 A1: Transparent overlay on Android phone captures all touch inputs
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631.  The examiner can normally be reached on M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHADAN E HAGHANI/Examiner, Art Unit 2485